Citation Nr: 0714110	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  97-31 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

What evaluation is warranted for bilateral plantar 
callosities with a history of plantar warts, from January 1, 
1997?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active duty service from October 1954 to 
September 1957, March 1977 to January 1980, and from December 
1980 to December 1996.

This appeal was initially before the Board of Veterans' 
Appeals (Board) from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which granted service connection for 
bilateral plantar warts, and assigned a noncompensable rating 
from January 1, 1997.  The claim was subsequently transferred 
to the Pittsburgh, Pennsylvania, RO.

By rating action of November 1997, a 10 percent was assigned 
for bilateral plantar warts.

In September 2001, the Board denied the claim. The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court). In May 2002, the Court granted a Joint Motion 
for Remand and vacated the prior decision to the Board for 
further action. In August 2003 and July 2004, the Board 
remanded this matter to the RO for further development and 
consideration. 

In a November 2006 rating decision the rating for bilateral 
plantar callosities with a history of plantar warts was 
increased to 30 percent from January 1, 1997.  As a 30 
percent evaluation is not the maximum rating available for 
this disability, the appeal continues. AB v. Brown, 6 Vet. 
App. 35 (1993).

During an October 2005 VA examination, the veteran appears to 
have raised the issue of entitlement to service connection 
for a bilateral hip replacement secondary to bilateral 
plantar callosities, with a history of plantar warts.  This 
issue, however, is not currently developed or certified for 
appellate review. Accordingly, this matter is referred to the 
RO for appropriate consideration.


FINDINGS OF FACT

Since January 1, 1997, the veteran's bilateral plantar 
callosities with a history of plantar warts have not been 
manifested by a marked contraction of plantar fascia with 
dropped forefoot, all toes hammertoes, very painful 
callosities, and a marked varus deformity.
 
 

CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral plantar callosities with a history of plantar warts 
from January 1, 1997, have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. § 4.118, Diagnostic Codes 7806, 
7819 (2002); 38 C.F.R. §§ 4.7, 4.20, 4.71a, 4.73, 4.118, 
Diagnostic Codes 5278, 7806, 7819 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in January 2003, 
September 2005, and December 2006 correspondence, amongst 
other documents considered by the Board, generally fulfills 
the provisions of 38 U.S.C.A. § 5103(a).  The claim was 
readjudicated in a November 2006 supplemental statement of 
the case.  The failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal is harmless because the Board has 
determined that the preponderance of the evidence is against 
the claim. Hence, any questions regarding this issue are 
moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence of any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim. 

Background

At a VA examination in February 1997, a history of bilateral 
plantar warts since 1981 was noted. The warts were trimmed 
periodically, and they were described as somewhat painful on 
walking.  No other findings pertaining to the feet were 
recorded and no acute or chronic skin lesions were noted. The 
diagnosis was bilateral plantar warts.

At a VA examination in October 1997, plantar callosities were 
noted underlying the head of the fourth metatarsals of both 
feet.  These were noted to be equally as painful as warts but 
no true plantar warts were seen.  They measured one 
centimeter in diameter, and were thickened, painful, and 
caused trouble walking.  The diagnosis was plantar 
callosities with moderate to severe pain intermittently 
requiring frequent shaving to remove the firm callosity 
overlying the head of the fourth metatarsal of both feet.

At a July 2003 VA examination the veteran noted discomfort, 
stiffness, and occasional swelling in both feet which was 
affected by weather changes. He had difficulty standing or 
walking due to lack of endurance and fatigability. He took 
Ibuprofen daily and used topical preparations.  He used a 
cane to ambulate and special arches in his shoes which 
alleviated some discomfort.  The veteran had thickened and 
discolored toenails.  The skin on his feet had decreased 
texture, dryness, diminished hair growth, and pain and 
tenderness on the plantar fascial attachment of the heels. On 
physical examination no plantar warts or callosities were 
present as these had recently been trimmed down by his 
podiatrist.  There were no ulcerations or systemic or nervous 
manifestations.  There was some dryness, exfoliation, and 
flaking of the skin of both heels bilaterally. The 
impressions were onychomycosis of the toenails, bilaterally; 
status post callosities, both plantar areas, controlled by 
trimming and topical preparations; plantar fasciitis, 
bilaterally.

At an October 2005 VA examination the examiner noted the 
veteran had undergone a bilateral hip replacement within the 
past 12 months, and was not currently using a cane to 
ambulate.  The veteran stated that his hip replacement was to 
correct an abnormal gait pattern which he had for many years 
as a result of the bilateral growth on his feet.  He was able 
to stand for 15-30 minutes, but unable to walk more than 100 
yards.  He was using orthotics inserts intermittently with 
good results.  The examiner noted a history of tenderness, 
swelling, heat, redness, stiffness, fatigability, weakness, 
and pain in both feet.  There were no spasms or 
incoordination noted.  There were calluses on the metatarsal 
heads on the plantar aspects bilaterally.

Physical examination revealed abnormal motion due to the 
position of the feet in external rotation with standing and 
walking.  This was moderate to severe external rotation on 
the right, and moderate rotation on the left.  There was no 
crepitus, edema, effusion, mass, muscle atrophy, painful 
motion, redness, spasm, weakness, or incoordination.  
Fatigability was noted in the left foot, as was tenderness of 
the third toe metatarsophalangeal head area and plantar 
surface area of the feet, bilaterally.  There were mild 
calluses in the bilateral arches.  The feet were mildly warm.  
No ulcerations or other skin breakdown was noted.  

The appellant's gait was stiff.  He walked on his heels 
preferentially and held the forefeet and toes upward with 
weight bearing on each side.  No abnormal weight bearing and 
no pes cavus was noted.  The veteran had inward bowing flat 
feet.  X-rays revealed no evidence of any right or left foot 
fracture or dislocation or osseous destruction.  There was 
mild volar calcaneal spurring on the right, and mild to 
moderate spurring on the left. There was mild degenerate 
marginal spurring of the first metatarsal joint bilaterally; 
mild degenerate arthritis at the intratarsal articulations 
bilaterally; and a mild hallux valgus deformity bilaterally.  
The diagnoses were chronic plantar calluses with bilateral 
plantar fasciitis, degenerative joint disease of the feet 
bilaterally, and onychomycosis of toe nails.  Daily 
activities were affected.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning the disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

In this case, the veteran is in disagreement with the initial 
rating assigned for his bilateral foot disorder. Thus the 
Board must consider the rating, and, if indicated, the 
propriety of a staged rating, from the initial effective date 
forward. Fenderson v. West, 12 Vet. App. 119 (1999). With 
regard to the disability at issue, the Board finds that the 
evidence does not demonstrate that there was in increase or 
decrease in the disability that would suggest the need for 
staged ratings at ant time during the appellate period.

The history of the ratings assigned the feet are noted 
above.  
 
As the primary bilateral foot disability is pain due to 
callosicities located under the metatarsal joints the 
analogous rating under 38 C.F.R. §§ 4.20, 4.71a, Diagnostic 
Code 5310 is inappropriate.  As such the Board limits its 
analysis to 38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 5278, 
7819.

The RO has evaluated the veteran's bilateral plantar 
callosities with history of plantar warts as analogous to 
acquired claw foot under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5278. A 30 percent rating is assigned for 
bilateral claw foot with all toes tending to dorsiflexion, 
limitation of dorsiflexion at ankle to right angle, shortened 
plantar fascia, and marked tenderness under metatarsal heads. 
A 50 percent rating is assigned for bilateral claw foot with 
marked contraction of plantar fascia with dropped forefoot, 
all toes hammertoes, very painful callosities, and marked 
varus deformity, bilaterally.  This is the maximum rating 
available under this code.  

In this case, the clinical record does not show that the 
disability at issue is manifested by a marked contraction of 
the plantar fascia or dropped forefoot, hammertoes or marked 
varus deformity, as required for a higher rating under 
Diagnostic Code 5278. There are notes that the callosities 
are painful.  Still, when the callosities were thickened and 
painful, grinding or shaving treatment was possible. Again, 
there is no evidence of a marked contraction of the plantar 
fascia.  Therefore, overall, the disability picture presented 
does not approximate the criteria for a higher rating under 
Diagnostic Code 5278, and there is not a question as to which 
rating should apply. 38 C.F.R. § 4.7.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, however, the Board finds that Diagnostic Codes other 
than 5278, do not provide a basis to assign an evaluation 
higher than the 30 percent rating currently in effect.

Prominent marked pronation, and extreme tenderness of the 
plantar surfaces of the foot, not improved by orthopedic 
shoes or appliances are considered when assigning a rating of 
50 percent for severe, bilateral acquired flatfoot under 38 
C.F.R. § 4.71a, Diagnostic Code 5276.  However, a 50 percent 
rating under Diagnostic Code 5276 also requires 
manifestations such as objective evidence of a marked inward 
displacement and severe spasms of the tendoachilles on 
manipulation,  Since these manifestations are not clinically 
associated with the disability at issue, Diagnostic Code 5276 
is not applicable.

Moreover, as noted since the condition is relieved by 
frequently shaving the callosities, the disability at issue 
is not comparable to a severe foot disability as required for 
a 50 percent rating under any applicable Diagnostic Codes for 
a foot disorder.

Prior to the assignment of the 30 percent under Diagnostic 
Code 5278, this disability was rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7819 which provided that benign new skin 
growths were to be rated as scars, or as for eczema dependent 
on location, extent and repugnant or otherwise disabling 
character of manifestations.  See, May 1997 rating decision.

The Board may only apply the old criteria for rating skin 
disorders to the pre-August 30, 2002 time period, but only 
the new rating criteria for evaluating skin disorders to the 
term beginning on August 30, 2002.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

According to the Rating Schedule in effect prior to August 
30, 2002, Diagnostic Code 7803 and 7804 are not applicable as 
a higher rating than currently assigned is not available.  
Under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002), a 50 
percent evaluation was warranted when there was ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations.

Effective on and after August 30, 2002, the revised 
regulations for evaluating service-connected skin disorders 
provide a 60 percent rating is provided where more than 40 
percent of the entire body or more than 40 percent of the 
exposed areas is affected, or constant or near constant 
systemic therapy such as corticosteroids or other 
immunosuppressant drugs are required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).

Pursuant to the revised Rating Schedule, Diagnostic Codes 
7802, 7803, and 7804 are not applicable as higher ratings 
than currently assigned are not available.  Other scars are 
to be rated based on limitation of function of the part 
affected under Diagnostic Code 7805.  38 C.F.R. § 4.118 
(2006).

Prior to August 30, 2002, the medical records do not show 
clinical evidence of calluses of the feet manifested by 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations.  Hence, the veteran does not meet 
the criteria for a rating in excess of 30 percent under 38 
C.F.R. § 4.118, and the benefit sought on appeal is denied.

Since August 30, 2002, the medical evidence does not indicate 
that bilateral callosities result in any limitation of foot 
function.  At the July 2003 VA examination the veteran was 
noted to ambulate with a cane, while at the October 2005 VA 
examination the examiner noted the veteran no longer used a 
cane after undergoing a bilateral hip replacement.  He used 
orthotics inserts with good results.  The veteran only had 
calluses on the metatarsal heads on the plantar aspects 
bilaterally.

The Board acknowledges that the plantar callosities 
underlying the head of the fourth metatarsals of both feet 
were intermittently painful and caused trouble walking, but 
were treated successfully by shaving down the callosities.  
The veteran's calluses were noted to be primarily at the both 
fourth metatarsal joints.  As such coverage relative to the 
whole body would be less than one percent; the combined area 
of the calluses was not 144 square inches or greater.  
Therefore, the criteria for greater than a 30 percent rating 
under either version of the rating criteria are not met.  
Thus, the preponderance of the evidence is against the claim 
of entitlement to an increased rating for calluses of the 
feet.

The findings are against entitlement to an increased 
evaluation under Diagnostic Code 7806 for the service-
connected foot calluses under either the old, or the revised, 
rating criteria.  In this regard, the medical evidence does 
not show ulceration, extensive exfoliation or crusting; 
systemic or nervous manifestations are not shown nor does the 
evidence show more than 40 percent of the entire body or more 
than 40 percent of the exposed areas are affected.  Finally, 
constant or near constant systemic therapy such as 
corticosteroids or other immunosuppressant drugs have not 
been required during the past 12-month period under this 
diagnostic Code.

The preponderance of the competent evidence is against 
entitlement to an increased evaluation, are the benefit 
sought on appeal is denied. 


ORDER

Entitlement to a rating in excess of 30 percent for bilateral 
plantar callosities with a history of plantar warts for the 
period from January 1, 1997 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


